COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-16-00283-CV


IN THE INTEREST OF A.T., A
CHILD

                                   ----------

          FROM THE 43RD DISTRICT COURT OF PARKER COUNTY
                     TRIAL COURT NO. CV13-1349

                                   ----------

                       MEMORANDUM OPINION1

                                   ----------

      Appellant C.T. attempts to appeal from an order holding her in contempt

and suspending commitment. On September 26, 2016, we notified C.T. of our

concern that we may not have jurisdiction over this appeal because the contempt

order is not appealable. See In re Office of Attorney Gen. of Tex., 215 S.W.3d
913, 915 (Tex. App.—Fort Worth 2007, orig. proceeding). We informed C.T. that

this appeal may be dismissed for want of jurisdiction unless she or any party

desiring to continue the appeal filed a response with the court by October 6,
      1
      See Tex. R. App. P. 47.4.
2016, showing grounds for continuing the appeal. See Tex. R. App. P. 44.3.

Although we received a response to a previous jurisdiction letter that we had

sent, we have not received a response to the September 26, 2016 inquiry.

      “Decisions in contempt proceedings cannot be reviewed on appeal

because contempt orders are not appealable, even when appealed along with a

judgment that is appealable.” Office of Attorney Gen. of Tex., 215 S.W.3d at 915

(quoting Cadle Co. v. Lobingier, 50 S.W.3d 662, 671 (Tex. App.—Fort Worth

2001, pet. denied) (en banc op. on reh’g); see Tex. Animal Health Comm’n v.

Nunley, 647 S.W.2d 951, 952 (Tex. 1983).           Contempt orders involving

confinement may be reviewed by writ of habeas corpus; contempt orders that do

not involve confinement may be reviewed only through mandamus. Office of

Attorney Gen. of Tex., 215 S.W.3d at 916; see Tracy v. Tracy, 219 S.W.3d 527,

530 (Tex. App.—Dallas 2007, no pet.).

      Accordingly, we dismiss this appeal for want of jurisdiction. See Tex. R.

App. P. 42.3(a), 43.2(f).

                                                 PER CURIAM

PANEL: MEIER, GABRIEL, and SUDDERTH, JJ.

DELIVERED: December 1, 2016




                                        2